Case 2:20-cv-00974-GRB-AKT Document 123 Filed 09/10/21 Page 1 of 1 PagelD #: 894
CONSENT TO JOIN

THIS FORM MUST BE MAILED, FAXED, OR EMAILED ON OR BEFORE SEPTEMBER 10, 2021

i

CAC000001F3F3 Claim Number 1000153

COO TA

SEAN CORBETT

Pursuant to Section 16(b) of the Fair Labor Standards Act, I consent to join the collective action
brought in United States District Court for the Eastern District of New York entitled Caccavale vy.
Unisys Corporation, 20-cv-00974 (GRB)(AKT) to recover liquidated damages for the alleged failure

to promptly pay a portion of overtime wages that I may have received to the extent that I worked any
overtime for the period of December 17, 2017 to present.

Please check one of the following:

I hereby authorize the Moser Law Firm, PC to represent me in this action.

I intend to engage another attorney to represent me in this action. My Attorney’s name,
address and telephone number are as follows:

 

 

 

I agree to be bound by any adjudication by the Court or settlement of this action.

Full Legal Name: Oo Lan Cs Cr be Ht

 

Address:
Telephor
Email: _
aa LoL i qa | LI
Signature a Date | /

a
MAIL TO: jour LAW FIRM, PC
Attn: Caccavale v. Unisys Consent to Join
5 East Main Street
Huntington, NY 11743
516-671-1150

FAX: 631-824-0200

EMAIL: admin@moserlawfirm.com
